21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Blondena WOODARD-QUARLES, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Secretary, Regional Office,Richmond, Virginia, Defendant-Appellee.
No. 92-2629.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 22, 1994.Decided:  April 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-329)
Blondena Woodard-Quarles, Appellant Pro Se.
Gary R. Allen, Richard Farber, Anthony Thomas Sheehan, United States Department of Justice, Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED.
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Blondena Woodard-Quarles appeals from the district court's order dismissing her tax refund suit because she filed her claim for refund with the Internal Revenue Service beyond the two-year statute of limitations provided by 26 U.S.C. Sec. 6511(a) (1988).  This provision requires that a claim for refund be filed within two years from the time the tax is paid.  A timely claim for refund is a jurisdictional prerequisite to maintaining a suit for refund in the district court.  See 26 U.S.C. Sec. 7422(a) (1988);   Martin v. United States, 833 F.2d 655, 658-59 (7th Cir.1987).  Our review of the record reveals that Woodard-Quarles filed her claim for refund with the IRS more than two years after she paid the penalties at issue.  Consequently, we affirm the district court's order dismissing her claim.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED